                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

UNITED STATES OF AMERICA,                          §
                                                   §
                Plaintiff,                         §
v.                                                 §
                                                   §     CRIMINAL ACTION NO. 4:16-CR-84
KENDRICK ALLEN ROBERSON,                           §
                                                   §
                Defendant.                         §


                            REPORT AND RECOMMENDATION
                         OF UNITED STATES MAGISTRATE JUDGE

         Now before the Court is the request for revocation of Defendant’s supervised release. After

the District Judge referred the matter to this Court for a report and recommendation, the Court

conducted a hearing on May 21, 2019, to determine whether Defendant violated his supervised

release. Defendant was represented by Denise Benson. The Government was represented by Chris

Eason.

         Kendrick Allen Roberson was sentenced on February 9, 2017, before The Honorable Amos

L. Mazzant, III, of the Eastern District of Texas, after pleading guilty to the offense of Felon in

Possession of a Firearm, a Class C felony. This offense carried a statutory maximum imprisonment

term of 10 years. The guideline imprisonment range, based on a total offense level of 11 and a

criminal history category of VI, was 27 to 33 months. Kendrick Allen Roberson was subsequently

sentenced to 33 months of imprisonment, followed by a 3-year term of supervised release, subject

to the standard conditions of release, plus special conditions to include financial disclosure, drug

testing and treatment, mental health treatment, and gambling prohibition. On November 16, 2018,

Kendrick Allen Roberson completed his period of imprisonment and began service of the

supervision term.


REPORT AND RECOMMENDATION – Page 1
       On May 9, 2019, the U.S. Probation Officer executed a Petition for Warrant or Summons

for Offender Under Supervision [Dkt. 31, Sealed]. The Petition asserted that Defendant violated

two (2) conditions of supervision, as follows: (1) You must not unlawfully possess a controlled

substance; and (2) You must submit to substance abuse testing, under the guidance and direction

of the U.S. Probation Office.

       The Petition alleges that Defendant committed the following acts: (1) On February 20,

2019, the Defendant submitted a urine specimen, which tested positive for amphetamine and

methamphetamine On February 25, 2019; March 15, 2019; March 26, 2019; and April 22, 2019,

he submitted urine specimens which tested positive for amphetamine, methamphetamine, and

marijuana; and (2) The Defendant failed to report to On Screen Drug Screens, Denison, TX, to

submit a urine specimen on: March 21, 2019; March 29, 2019; April 9, 2019; April 25, 2019; and

April 30, 2019.

       Prior to the Government putting on its case, Defendant entered a plea of true to allegation

two (2) of the Petition. The Government will dismiss allegation one (1) of the petition. Having

considered the Petition and the plea of true allegation two (2), the Court finds that Defendant did

violate his conditions of supervised release.

       Defendant waived his right to allocute before the District Judge and his right to object to

the report and recommendation of this Court.

                                     RECOMMENDATION

       Pursuant to the Sentencing Reform Act of 1984, the Court recommends that Defendant’s

supervised release be revoked and that he be committed to the custody of the Bureau of Prisons to

be imprisoned for a term of eight (8) months, with twenty-eight months of supervised release to

follow. Existing conditions of release shall be reimposed as follows:



REPORT AND RECOMMENDATION – Page 2
      (1) You must provide the probation officer with access to any requested financial

         information for purposes of monitoring your efforts to obtain and maintain lawful

         employment and income;

      (2) You must participate in a program of testing and treatment for drug abuse and follow

         the rules and regulations of that program until discharged. The probation officer, in

         consultation with the treatment provider, will supervise your participation in the

         program. You must pay any cost associated with treatment and testing;

      (3) You must participate in any combination of psychiatric, psychological, or mental health

         treatment programs, and follow the rules and regulations of that program, until

         discharged. This includes taking any medication prescribed by your treating physician.

         The probation officer, in consultation with the treatment provider, will supervise your

         participation in the program. You must pay any cost associated with treatment and

         testing; and

      (4) You must not participate in any form of gambling.


      A new special condition shall be imposed as follows:


      (5) You must participate in an inpatient treatment program for drug abuse and follow the

         rules and regulations of that program until discharged. The probation officer, in

         consultation with the treatment provider, will supervise your participation in the

         program. You must pay any cost associated with treatment and testing.




REPORT AND RECOMMENDATION – Page 3
       The Court also recommends that Defendant be housed in the Bureau of Prisons facility in

the North Texas area, if appropriate.

        SIGNED this 31st day of May, 2019.




                                   ___________________________________
                                   Christine A. Nowak
                                   UNITED STATES MAGISTRATE JUDGE




REPORT AND RECOMMENDATION – Page 4
